Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into this 27th
day of June, 2014 by and between Alliance One International, Inc. a Virginia
corporation (“AOI”); and Robert A. Sheets (the “Consultant”).

W I T N E S S E T H:

WHEREAS, AOI desires to contract with Consultant in order to obtain his services
on the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the premises and promises herein expressed,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

Section 1. Term. This Agreement shall commence on July 1, 2014 and shall
continue until March 31, 2015, unless sooner terminated as herein provided (the
“Term”).

Section 2. Consulting Services. During the Term, Consultant hereby agrees to
provide to AOI, on the terms and conditions herein set forth, management
consultation, expertise and advice for general Corporate issues, including but
not limited to providing management advisory services to the Information
Services and Human Resources functional areas (the “Services”). Consultant
further agrees to devote such time as may be reasonably necessary to perform the
Services, to coordinate his work hereunder with the President and Chief
Executive Officer, and to abide by and comply with AOI’s policies as they are
communicated to him. In addition, Consultant expressly acknowledges and agrees
that he may neither assign his rights and/or obligations under this Agreement
nor subcontract any of Services to be performed hereunder, without the Company’s
prior written consent.

Section 3. Independent Contractor. The parties understand and agree that each is
an independent contractor engaged in the operation of its own respective
business, that neither party shall be considered to be the agent, master or
servant of the other party for any purpose, and that neither has any general
authority to enter into any contract, to assume any obligations or to make any
warranties or representations on behalf of the other. Further, nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
employer-employee, or a joint venture relationship between Consultant and AOI.
As an independent contractor, Consultant shall be free to provide the Services
in whatever fashion he deems appropriate consistent with the terms of this
Agreement. The parties expressly acknowledge and agree that Consultant is not
AOI’s employee, that AOI is not required to provide Consultant with worker’s
compensation insurance or other similar insurance coverage, and that Consultant
is responsible, inter alia, for the payment of all employment-related taxes and
withholdings in connection with his compensation hereunder, including without
limitation federal and state income, Social Security, Medicare, unemployment and
disability taxes.

Section 4. Compensation. In consideration for the Services to be rendered by
Consultant hereunder, AOI hereby agrees to pay to Consultant a monthly rate of
Twenty - five Thousand Dollars ($25,000) during the continuation of this
Agreement, to be paid by AOI to Consultant on a monthly basis upon receipt of
Consultant’s invoice during the Term. Consultant shall submit invoice not later
than the 5th business day of the following month. Additionally, Consultant shall
invoice and be reimbursed for all reasonable and necessary expenses, including
travel, incurred in the performance of the Services.

 

1



--------------------------------------------------------------------------------

Section 5. Confidentiality and Nondisclosure. Consultant acknowledges that the
management structure and techniques, existing and/or prospective customer
information, pricing information, products, goods and services, methods and/or
practices of doing business, manner of operation and/or processes, market
information, business and marketing plans of AOI and/or AOI’s corporate parent
and affiliates (AOI, together with its corporate parent, affiliates, and their
respective officers, directors, shareholders, agents, and employees being
individually or collectively, the “AOI Group”), and any other secret or
confidential information of any kind, nature or description, which is required
to be maintained as such for the continued success of the AOI-Group and its
business (including without limitation the terms of this Agreement or any
exhibits hereto, the Services, or other data of any kind or nature), is
valuable, special and proprietary information, and constitutes a unique asset
that is collectively deemed to be a trade secret (the “Confidential
Information”). Consultant agrees to hold in confidence and not at any time
during or after the Term, to disseminate, divulge, disclose or communicate
directly or indirectly, information of any kind, nature or description relating
in any way to the Confidential Information to any person, firm, corporation,
association, limited liability company, partnership, business trust or other
entity, governmental unit or agency, or any combination or number thereof, or
use for his individual benefit any Confidential Information received or obtained
from the AOI-Group, regardless of medium. In addition, Consultant specifically
agrees to return to AOI, upon demand, any and all copies and/or derivations of
the Confidential Information in any form whatsoever, including without
limitation any photocopies, reports, memoranda, and/or electronically created or
stored information.

Section 6. Termination. This Agreement shall be terminable by either party upon
60 days prior written notice to the other party hereto.

Section 7. Miscellaneous. This Agreement shall be deemed to have been made and
entered into in the State of North Carolina, and shall be governed by and
construed in accordance with the laws of such jurisdiction. Accordingly,
Consultant irrevocably submits to the nonexclusive jurisdiction of the courts of
the United States for the Eastern District of North Carolina, and the courts of
the State of North Carolina, and waives any objection to the jurisdiction of
such courts on the ground of venue, inconvenient forum, or otherwise, but
without prejudice to the right of AOI to commence proceedings against Consultant
in any other jurisdiction. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining portion of such provision and the remaining provisions of this
Agreement shall be unaffected thereby, and shall remain in full force and
effect. Further, this Agreement may not be modified, amended, or changed in any
respect except in a writing duly signed by Employer and Employee. No waiver of
any of AOI’s rights hereunder shall be deemed to be made unless the same shall
be in writing, duly signed on behalf of AOI, and each such waiver, if any, shall
apply only with respect to the specific instance involved, and shall in no way
impair the rights of AOI in any other respect at any other time. This Agreement
shall in all respects survive the termination of Consultant’s engagement by AOI,
and shall inure to the benefit of, and may be enforced by AOI, its corporate
parent, affiliates, and their respective successors or assigns. Finally, the
parties agree that all pronouns and any variations thereof herein contained
shall be deemed to refer to the masculine, feminine, neuter, singular or plural,
as the identity of the person or persons, entity or entities, may require.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
in one or more counterparts, as of the day and year first above written

 

/s/ Robert A. Sheets

Robert A. Sheets

/s/ Laura D. Jones

Alliance One International, Inc. By:  

Laura D. Jones

Title:  

VP Human Resources

 

3